DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Claims 11, 12, 14, 15, 17, 18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/25/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4 – 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pacala et al. (US 20180152691 A1) hereinafter Pacala.
Regarding claim 1, Pacala teaches A photodetector (Pacala: Fig. 1: The top portion of the one-dimensional optical system 100 corresponding to the detector part), comprising: 
a light detection portion (Pacala: Fig. 1: Set of pixels 170), wherein 
the photodetector measures flight time by detecting reflected light from an illumination region of an object illuminated by pulse light (Pacala: Paragraph 0016 shows that the set of pixels detect light that comes from the illumination sources and distance is measured based on the time between the emission of light and the detection of light), and 
the illumination region is imaged on the light detection portion as a projection region by an imaging optical element (Pacala: Fig. 1: bulk imaging optics 130 shapes the beam and sends it towards the pixels 170), wherein 
the light detection portion is formed larger than the projection region (Pacala: Fig. 1: The region illuminated by the received beam from one illumination source is smaller than the entire set of pixels 170, and paragraph 0060 describes that different illumination sources can be turned on at different times), and wherein, 
in the light detection portion, a portion overlaying the projection region is activated as a light-detection region (Pacala: Paragraph 0027 describes that from the emitted light, the corresponding pixel, which is part of the set of pixels 170, receives light).

Regarding claim 4, Pacala teaches the photodetector according to Claim 1, wherein the light detection portion has photon detection elements configured of single photon avalanche diodes (SPADs) laid out as an array (Pacala: Paragraph 0040).

Regarding claim 5, Pacala teaches the photodetector according to Claim 4, wherein the light-detection region is set in increments of rows and columns of the array (Pacala: Paragraph 0043 shows that each pixel may comprise of a two-dimensional array, indicating that when a pixel is receiving light, multiple rows and columns of the entire set of pixels are activated).

Regarding claim 6, Pacala teaches the photodetector according to Claim 4, wherein the light-detection region is set in increments of the SPADs (Pacala: Paragraph 0040 describes that each pixel may comprise of multiple SPADs, indicating that when a pixel is receiving light, multiple SPADs are activated).

Regarding claim 7, Pacala teaches the photodetector according to Claim 4, further comprising: a binary counter adding pulse outputs from the SPADs (Pacala: Paragraph 0057 shows that the system includes a method of counting the number of pixels, indicating that there is a counter that adds the number of pulses incident on the SPADs).

Regarding claim 8, Pacala teaches the photodetector according to Claim 1, wherein the light detection portion includes a plurality of light-detection regions, the    light-detection region to be applied being selectable situationally (Pacala: Fig. 1: Set of pixels 170 has many pixels in which each pixel corresponds to a light-detection regions).

Regarding claim 9, Pacala teaches the photodetector according to Claim 1, wherein the photodetector includes a plurality of light detection portions (Pacala: Paragraph 0057 shows that the one-dimensional set of pixels 170 may be replaced with two-dimensional set of pixels, showing that there may be multiple columns of the one-dimensional set of pixels).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Doemens et al. (US 20020003617 A1) hereinafter Doemens.
Regarding claim 2, Pacala teaches the photodetector according to claim 1.
	Pacala fails to teach, but Doemens teach a storage unit, storing the light-detection region beforehand (Doemens: Paragraph 0010 shows that different receiving elements may be selected, indicating that different light-detection region may be selected. Although Doemens does not specifically teach a storage unit for storing light-detection region beforehand, the fact that the spatially revolving range-finding system was able to select different light-detection region indicates that it had a storage unit for storing the light-detection region)
It would have been obvious to one of ordinary skill in the art to add a storage unit from Doemens to Pacala so that the light-detection region is saved. One of ordinary skill in the art would have been motivated to add a storage unit, storing the light-detection region beforehand so that only the pixels that expect light needs to be activated, which would save energy. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pacala.
Regarding claim 3, Pacala teaches the photodetector according to Claim 1.
	Pacala does not specifically teach that the light-detection region includes no defective portions, but it would have been obvious to one of ordinary y skill in the art before the effective filing date of the claimed invention to get rid of defective portions in the light-detection region. One of ordinary skill in the art would have been motivated to adjust the light-detection region so that it includes no defective portions since the benefits of having nor defective part in a photodetector is well-known. 

Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Yang (CN 104777486 A).
Regarding claim 10, Pacala teaches a flight time measurement device (Pacala: Fig. 1: the one-dimensional optical system 100), comprising at least:
A pulse emitter (Pacala: Set of illumination sources 110 shown in Fig. 1);
The photodetector according to claim 1.
Pacala fails to teach, but Yang teaches 
a polarizing beam splitter (Yang: Fig. 3: Polarizing beam splitter 3); 
an imaging optical element (Yang: Fig. 3: Collimating lens 7); wherein 
the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object (Yang: Fig. 3 shows that the beam from the laser 1 goes through the polarizing beam splitter before going through the collimating lens 7), wherein 
reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector (Yang: Fig. 3: The beam returning from the object 6 goes through the collimating lens 7 before going through the polarizing beam splitter 3. Then, after the beam goes through the polarizing beam splitter 3, the beam is focused towards the receiving end photoelectric component 5) and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element (Yang: Fig. 3 shows that the laser 1 and the receiving end photoelectric component 5 are placed on a side of the collimating lens, and the beams from the laser 1 and the beams towards the receiving end photoelectric component 5 go through the collimating lens 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the receiving end photoelectric component 5 from Yang with the photodetector taught by Pacala and replace the Laser 1 from Yang with the set of illumination sources 110 from Pacala. One of ordinary skill in the art would have been motivated to modify a flight time measurement device so that 
a polarizing beam splitter so that the emitted beam and the returning beam may be distinguished, which would allow the two components to share the same optical axis, making the device more compact;
an imaging optical element so that the beam may be focused towards the desired fov; wherein
the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object so that the imaging optical element is not limited a component that does not alter the polarization of the beam, wherein 
reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector so that by going through the imaging optical element first, the returning beam may be shaped to be focused towards the photodetector, and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element so that both components may share the same optical axis, making the device more compact.

Regarding claim 16, Pacala, in view of Yang, teaches an optical radar, comprising: the flight time measurement device according to Claim 10 (Pacala: Paragraph 0016 describes that the one-dimensional optical system 100 collects distance).  

Claim 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala in view of Yang and Doemens.
Regarding claim 13, Pacala teaches a flight time measurement device (Pacala: Fig. 1: the one-dimensional optical system 100), comprising at least:
A pulse emitter (Pacala: Set of illumination sources 110 shown in Fig. 1);
The photodetector according to claim 9.
the pulse emitter includes a plurality of light emitting portions (Pacala: Set of illumination sources 110 shown in Fig. 1)
reflected light from the object is imaged at one of the plurality of light detection portions of the photodetector (Pacala: Paragraph 0027 describes that from the emitted light, the corresponding pixel, which is part of the set of pixels 170, receives light).
Pacala fails to teach, but Yang teaches 
a polarizing beam splitter (Yang: Fig. 3: Polarizing beam splitter 3); 
an imaging optical element (Yang: Fig. 3: Collimating lens 7); wherein 
the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object (Yang: Fig. 3 shows that the beam from the laser 1 goes through the polarizing beam splitter before going through the collimating lens 7), wherein 
reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector (Yang: Fig. 3: The beam returning from the object 6 goes through the collimating lens 7 before going through the polarizing beam splitter 3. Then, after the beam goes through the polarizing beam splitter 3, the beam is focused towards the receiving end photoelectric component 5) and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element (Yang: Fig. 3 shows that the laser 1 and the receiving end photoelectric component 5 are placed on a side of the collimating lens, and the beams from the laser 1 and the beams towards the receiving end photoelectric component 5 go through the collimating lens 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the receiving end photoelectric component 5 from Yang with the photodetector taught by Pacala and replace the Laser 1 from Yang with the set of illumination sources 110 from Pacala. One of ordinary skill in the art would have been motivated to modify a flight time measurement device so that 
a polarizing beam splitter so that the emitted beam and the returning beam may be distinguished, which would allow the two components to share the same optical axis, making the device more compact;
an imaging optical element so that the beam may be focused towards the desired fov; wherein
the emitter causes light to pass through the polarizing beam splitter and the imaging optical element in that order and illuminate an object so that the imaging optical element is not limited a component that does not alter the polarization of the beam, wherein 
reflected light from the object passes through the imaging optical element and the polarizing beam splitter in that order and is imaged at the photodetector so that by going through the imaging optical element first, the returning beam may be shaped to be focused towards the photodetector, and wherein 
the emitter and the photodetector are each disposed at a focal position on one side of the imaging optical element so that both components may share the same optical axis, making the device more compact.
Pacala, in view of Yang, fails to teach, but Doemens teach
that the plurality of light emitting portions and the plurality of light detection portions correspond in a one-on-one manner (Doemens: Paragraph 0008 shows that each light source can correspond to a group of receiving elements, which then suggests that each light source can correspond to a one-dimensional set of pixels).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to regroup the illumination source and the pixel pairs from Doemens so that each illumination source corresponds to a line of pixels as suggested by Doemens, which was indicated as a light detection portion in the rejection for claim 1 and 9. One of ordinary skill in the art would have been motivated to modify the flight time measurement device so that the plurality of light emitting portions and the plurality of light detection portions correspond in a one-on-one manner so that not all light detection portions need to be activated, which would save energy.

Regarding claim 19, Pacala, in view of Yang, teaches an optical radar, comprising: the flight time measurement device according to Claim 13 (Pacala: Paragraph 0016 describes that the one-dimensional optical system 100 collects distance).  

Prior arts cited but not applied
Badoni et al. (US 20180143301 A1) teaches pairing an emitter and a detector.

Dong et al. (CN 107656284 A) teaches a distance measuring device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645            

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645